Name: 2001/184/EC: Commission Decision of 27 February 2001 amending Decision 92/452/EEC establishing lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community (Text with EEA relevance) (notified under document number C(2001) 451)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  natural and applied sciences;  trade;  America;  means of agricultural production;  agricultural activity
 Date Published: 2001-03-09

 Avis juridique important|32001D01842001/184/EC: Commission Decision of 27 February 2001 amending Decision 92/452/EEC establishing lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community (Text with EEA relevance) (notified under document number C(2001) 451) Official Journal L 067 , 09/03/2001 P. 0077 - 0077Commission Decisionof 27 February 2001amending Decision 92/452/EEC establishing lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community(notified under document number C(2001) 451)(Text with EEA relevance)(2001/184/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and imports from third countries of embryos of domestic animals of the bovine species(1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 8 thereof,Whereas:(1) Commission Decision 92/452/EEC(2), as last amended by Decision 2000/557/EC(3) establishes a list of embryo collection teams and embryo production teams approved in third countries for the export of embryos of domestic animals of the bovine species to the Community.(2) The competent veterinary services of Canada have forwarded a request for amendment to the list of teams officially approved in their territories for the export of embryos of domestic animals of the bovine species to the Community. It is therefore necessary to amend the list of approved teams. Guarantees regarding compliance with the requirements specified in Article 8 of Directive 89/556/EEC have been received by the Commission.(3) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1In the Annex to Decision 92/452/EEC, in the list concerning Canada the following teams are added:>TABLE>Article 2This Decision is addressed to the Member States.Done at Brussels, 27 February 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 302, 19.10.1989, p. 1.(2) OJ L 250, 29.8.1992, p. 40.(3) OJ L 235, 19.9.2000, p. 30.